Citation Nr: 1114738	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  08-08 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

Entitlement to waiver of recovery of overpayment of disability compensation, in the amount of $13,876.

(The issues of the evaluation of service-connected posttraumatic stress disorder, entitlement to service connection for right lower extremity numbness and muscle spasms, and whether new and material evidence has been received to reopen a claim seeking service connection for a low back disability, will be addressed in a separate decision)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

Appellant (the Veteran) had active service from September 1966 to September 1968, and had periods of active duty for training (ADT) and inactive duty training (IDT) in the U.S. Army Reserves, including a period of IDT in March 1972, during which he injured his back in the line of duty.    

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2009 decision of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA).  Jurisdiction over the claims file, and this appeal, is retained by the VA Regional Office (RO) in San Diego, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an April 2009 decision, the Committee on Waivers and Compromises denied the Veteran's request for a waiver of overpayment of disability compensation, in the amount of $13,876.  The Veteran disagreed with that decision in May 2009.  Either a statement of the case has not yet been issued, or a copy has not been included in the claims file.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims held that in these circumstances, where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to the agency of original jurisdiction (AOJ) to direct that a statement of the case be issued.  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case pertaining to the issue of entitlement to waiver of recovery of overpayment of disability compensation, in the amount of $13,876., and in connection therewith, provide the Veteran with appropriate notice of his appellate rights.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


